                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:12-CR-00049-KDB-DCK-1

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 MARTIN MARTINEZ SALDANA,

                Defendant.


   THIS MATTER is before the Court on Defendant Martin Martinez Saldana’s pro se motions

for compassionate release and a request for appointment of counsel based on the COVID-19

pandemic under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. Nos. 169, 170).

Having carefully reviewed the Defendant’s motions, exhibits, and all other relevant portions of the

record, the Court will deny the motion without prejudice to a renewed motion properly supported

by evidence and after exhaustion of his administrative remedies.

                                      I.   BACKGROUND

   In 2014, Defendant was found guilty by a jury of one count of conspiracy to distribute and to

possess with intent to distribute methamphetamine and one count of possessing an unregistered

firearm. (Doc. No. 81). He was sentenced to life imprisonment plus 120 months to be served

concurrently plus five years of supervised release. (Doc. No. 113). The Fourth Circuit affirmed

his conviction and sentence on appeal. (Doc. No. 142). The Defendant moved to vacate under 28

U.S.C. §2255, which was denied by the Court. (Doc. No. 149). The Fourth Circuit dismissed

Defendant’s appeal of Order on Motion to Vacate. (Doc. No. 152).




      Case 5:12-cr-00049-KDB-DCK Document 171 Filed 08/12/20 Page 1 of 5
   Defendant is a 50-year-old male confined at USP McCreary, a maximum-security federal

penitentiary in Kentucky, with no projected release date since he is serving a life sentence.

Defendant seeks a reduction in his sentence under the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A). He claims he suffers from high blood pressure, only one artery in each leg and

lungs operating at less than 50 percent. According to his Presentence Report, he reported that he

suffers from high blood pressure, poor blood circulation and urinary difficulties. (Doc. No. 104,

¶ 92). Defendant has failed to provide BOP medical records to substantiate his claims.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5




      Case 5:12-cr-00049-KDB-DCK Document 171 Filed 08/12/20 Page 2 of 5
(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While he attaches a denial of his request for compassionate release from the warden dated July 29,

2020, he has not exhausted all administrative appeals of the warden’s adverse decision that are

available to him within the BOP.

    According to the BOP’s website, USP McCreary currently has 2 inmates and 3 staff with

confirmed active cases of COVID-19. There are approximately 1,300 inmates at USP McCreary.

There have been no inmate or staff deaths and 1 inmate has recovered and 2 staff have recovered.

Given this information, the Court finds that Defendant has not met his burden of showing that the

exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With so few positive

tests of COVID-19 cases at USP McCreary, requiring Defendant to exhaust his administrative

remedies within the BOP before petitioning this Court would not result in any “catastrophic health

consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,

2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly




        Case 5:12-cr-00049-KDB-DCK Document 171 Filed 08/12/20 Page 3 of 5
prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized

concerns regarding the possible spread of COVID-19 to the inmate population at USP McCreary

are not enough for this Court to excuse the exhaustion requirement, especially considering the

BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread at FCI

Morgantown. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   The Court does not intend to diminish Defendant’s concerns about the pandemic, especially

given his health conditions. However, given the scale of the COVID-19 pandemic and the

complexity of the situation in federal institutions, it is even more important that Defendant first

attempt to use the BOP’s administrative remedies. See United States v. Annis, 2020 WL 1812421,

at *2 (D. Minn. Apr. 9, 2020). Not only is exhaustion of administrative remedies required under

the law, but it also “makes good policy sense.” United States v. Fevold, 2020 WL 1703846, at *1

(E.D. Wis. Apr. 8, 2020). “The warden and those in charge of inmate health and safety are in a far

better position than the sentencing court to know the risks inmates in their custody are facing and

the facility’s ability to mitigate those risks and provide for the care and safety of the inmates.” Id.

As the Third Circuit has recognized, “[g]iven BOP’s shared desire for a safe and healthy prison

environment . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on

added—and critical—importance.” Raia, 954 F.3d at 597.

   For these reasons, the Court will deny Defendant’s Motion without prejudice to a renewed

motion once he has appropriately exhausted his administrative remedies.

                             III.   APPOINTMENT OF COUNSEL

   Defendant also moves a second time for appointment of counsel to assist him with his

compassionate release motion. (Doc. No. 170). There is no general constitutional right to appointed

counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987);




      Case 5:12-cr-00049-KDB-DCK Document 171 Filed 08/12/20 Page 4 of 5
United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). The Court has discretion to appoint

counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of justice so require. See United

States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x

785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A (providing the interests of justice standard for

appointment of counsel in similar post-conviction proceedings).

   Defendant is seeking compassionate release due to risks associated with the COVID-19

pandemic that allegedly place him at greater risk of complications if he contracts the virus.

Defendant, however, is capable of requesting compassionate release on this basis without the

assistance of counsel, and Defendant has not otherwise established that the interests of justice

require appointment of counsel in these circumstances at this time. Accordingly, the Court will

deny the motion to the extent Defendant seeks appointment of counsel.1

                                         IV.     ORDER

   IT IS THEREFORE ORDERED that Defendant’s motions for compassionate release and

appointment of counsel (Doc. Nos. 169, 170), are DENIED without prejudice to a renewed motion

properly supported by evidence and after exhaustion of his administrative remedies.

   SO ORDERED.

                                       Signed: August 12, 2020




   1 A number of courts have denied a motion for appointment of counsel as moot where the
motion for compassionate release is denied due to the inmate’s failure to exhaust his administrative
remedies. See, e.g., United States v. Tutt, No. 6:17-CR-040-CHB-1, 2020 WL 2573462, at *2 (E.D.
Ku. May 21, 2020); United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, -- F. Supp. 3d --, 2020
WL 2521273, at *9 (E.D. Tenn. May 13, 2020); United States v. Woolum, No. 5:84-CR-21-TBR,
2020 WL 1963787, at *2 (W.D. Ky. Apr. 23, 2020).


       Case 5:12-cr-00049-KDB-DCK Document 171 Filed 08/12/20 Page 5 of 5
